Citation Nr: 0529258	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  96-17 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent disabling for a pilonidal cyst.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for a 
pilonidal cyst, and assigned a 10 percent disability rating 
effective December 1994.  

The veteran is appealing the original assignment of the 10 
percent evaluation following the award of service connection 
for a pilonidal cyst.  As such, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

This matter was previously before the Board in June 1997 and 
February 1998.  Both times, the claim was remanded to the RO 
for further development and adjudication.  
In August 2000, the Board issued a decision granting an 
increased rating from 10 percent to 30 percent disabling for 
the veteran's pilonidal cyst.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which issued a Memorandum Decision in March 
2004 vacating the Board's decision, and remanding the claim 
to the Board for further action consistent with its decision.  

The Board readdressed the claim in November 2004.  The Board 
determined that the Court's March 2004 decision vacated only 
that portion of the Board's August 2000 decision which denied 
a disability rating in excess of the 30 percent rating 
granted by the Board.  Thereafter, the Board remanded the 
claim to the RO to ensure that the duty to assist and notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) was met and for the RO to address possible referral 
for an extraschedular rating.  Those actions having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.
The Board finds that the veteran has raised a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
As this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

  

FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Prior to August 30, 2002, the veteran's pilonidal cyst 
was productive of no more than exudation or constant itching, 
extensive lesions, or marked disfigurement.

3.  From August 30, 2002, there is no objective medical 
evidence that the veteran's pilonidal cyst covers more than 
40 percent of his entire body; is in an exposed area; or 
covers an area or areas exceeding 144 square inches (929 sq. 
cm.).   



CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 30 
percent disabling for a pilonidal cyst have not been met.  
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.118, Diagnostic 
Codes 7806, 7819 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7806.  (2005)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

While this appeal was pending, the VCAA was enacted on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the RO did provide the 
veteran with a February 2005 letter, which meets the 
notification requirements of the VCAA, prior to 
readjudicating his claim in the May 2005 Supplemental 
Statement of the Case (SSOC).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

First, while notice provided to the veteran was not given 
prior to the first AOJ adjudication of the claim, notice was 
provided pursuant to Board remand in November 2004, as 
instructed by the Court in its March 2004 Memorandum 
Decision, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  As noted above, after the VCAA notice was 
provided, the claim was readjudicated in the May 2005 and 
addressed in a SSOC provided to the veteran.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  The Board notes that the veteran did not respond to 
the February 2005 VCAA notice.  However, the veteran has 
submitted evidence and argument over the years in support of 
his claim.  Therefore, with respect to the timing requirement 
for the VCAA notice, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.

Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of his claim.  Id.   The Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the veteran.  

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the February 2005 
letter that in order to establish entitlement to an increased 
evaluation for pilonidal cyst, he would have to submit 
evidence showing that his service-connected disability had 
gotten worse.  He was notified that such evidence could 
include statements from his doctors (containing physical and 
clinical findings), results of any laboratory tests or x-
rays, and statements from other individuals who were able to 
describe from their knowledge and personal observation in 
what manner his disability had become worse.  The old 
schedular criteria under Diagnostic Code 7806 and the revised 
criteria as of August 30, 2002, under 38 C.F.R. § 4.118, 
Diagnostic Code 7801, were also provided for the veteran's 
review.  The rating criteria for extra-schedular evaluations 
as provided for in 38 C.F.R. § 3.321(b) were also set forth.  
Moreover, the June 1995, February 1996, and August 2000 
rating decisions, the June 1995 Statement of the Case (SOC), 
and the February 1996, November 1996, October 1998, April 
1999, May 1999, and May 2005 SSOCs sufficiently notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  

In the February 2005 letter, the veteran was specifically 
informed of the "fourth element," i.e., to provide any 
evidence in his possession that pertained to the claim; thus, 
the Board finds that he was fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, medical journal 
articles, and private medical records have been obtained in 
support of the claim on appeal.  The veteran provided 
testimony before the Board in September 1997.  The transcript 
has been obtained and associated with the claims folder.  

While the Board notes the last VA examination of record is 
dated in February 1999, a remand for an additional VA 
examination is not necessary given the static nature of the 
disability, i.e. a surgical scar with the last surgery having 
been performed in March 1997, prior to the February 1999 VA 
examination.  Further, there is ample medical evidence of 
record, which addresses the current level of severity of the 
veteran's pilonidal cyst.  This evidence includes private 
medical records dated in 2002 submitted by the veteran and VA 
outpatient treatment records dated between 2000 and 2005 that 
contain objective findings and measurements of the scar.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its duties 
to inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Analysis

Historically, service connection for residuals of a pilonidal 
cyst was awarded in an April 1995 rating decision.  A 10 
percent rating was assigned effective December 1994.  The 
veteran disagreed with the initial 10 percent rating 
assigned.  As such, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

As noted in the Introduction, the Board awarded an increased 
30 percent evaluation in August 2000.  The RO implemented the 
award in an August 2000 rating decision.  The increased 
evaluation was made retroactive to the original grant of 
service connection.  The veteran appealed the August 2000 
Board decision to the Court, which issued a Memorandum 
Decision in March 2004 vacating the Board's decision, and 
remanding the claim to the Board for further action 
consistent with its decision.  

The Board readdressed the claim in November 2004.  The Board 
determined that the Court's March 2004 decision vacated only 
that portion of the Board's August 2000 decision, which 
denied a disability rating in excess of the 30 percent 
evaluation granted by the Board.  The veteran contends that 
he is entitled to a 100 percent rating for his service-
connected pilonidal cyst.  Therefore, the claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(noting that, in a claim for an increased disability rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded).   

The veteran contends that his service-connected pilonidal 
cyst warrants a rating in excess of 30 percent disabling due 
to such symptoms as constant drainage, pain, and skin 
tightness.  The Board also notes that the veteran has 
testified at hearings before the RO in June 1996 and the 
Board in September 1997.  On both occasions, the veteran 
asserted that he had undergone multiple surgeries for his 
pilonidal cyst, which had never fully healed.  He further 
testified that he has had constant drainage from that site, 
and was in constant pain, even when sitting, lying, or 
bathing.  He also contended that his pilonidal cyst had 
caused multiple other problems, including gastro-intestinal 
problems such as irritable bowel syndrome and hemorrhoids, 
cardiovascular problems, arthritis in his back, and 
ankylosing spondylitis.

Despite the veteran's contention that his pilonidal cyst has 
caused multiple other conditions, the Board finds no medical 
evidence to support this claim. On the contrary, as will be 
explained in greater detail below, several examiners have 
specifically opined that they were not related to his 
pilonidal cyst. Therefore, the Board shall confine its 
analysis to the severity of the actual pilonidal cyst site 
itself.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  

The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was correct.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The criteria for rating the skin were amended effective 
August 30, 2002.  Since the veteran's claim was filed prior 
to August 30, 2002, his pilonidal cyst must be evaluated 
under both the old and new criteria, as appropriate, to 
determine which version is more favorable to him.  See 
VAOPGCPRC 3-00.

Prior to August 30, 2002, the provisions of 38 C.F.R. § 
4.118, Diagnostic Code 7819, directed rating specialists to 
evaluate new benign skin growths under Diagnostic Codes 7807 
though 7819 as for eczema under Diagnostic Code 7806, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  Diagnostic Code 7806 
provided a 30 percent evaluation for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118 (2002).  A 50 percent rating was assigned 
for ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  Id.

Effective August 30, 2002, the veteran's pilonidal cyst has 
been rated as 30 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  A 30 percent disability evaluation is 
assigned for dermatitis or eczema over 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  38 C.F.R. § 4.118 (2005).  A 60 percent rating 
is assigned for dermatitis or eczema over more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  Id.  

The veteran's disability could also be evaluated under 
Diagnostic Code 7801 for scars, other than the head, face, or 
neck.  Under that Diagnostic Code, a 30 percent rating is 
also assigned for scars, other than the head, face, or neck, 
that are deep or that cause limited motion in an area or 
areas exceeding 72 square inches (77 sq. cm.).  A 40 percent 
rating is assigned for an area or areas exceeding 144 square 
inches (929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 
7801.

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the veteran's residuals of a pilonidal cyst more 
closely approximates the criteria for the currently assigned 
30 percent rating both prior to and from August 30, 2002.  In 
this regard, prior to August 30, 2002, there was no evidence 
that the veteran's pilonidal cyst was productive of 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
dermatitis or eczema.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

The veteran's service medical records reveal that the veteran 
underwent surgery for the removal of a pilonidal cyst in the 
early 1970's.  The November 1973 separation examination noted 
that there was some drainage. 

Post-service, a June 1995 general medical examination noted 
the last surgery was in 1973.  The veteran complained of pain 
and drainage; however, objectively the scar was well healed 
with no active drainage.  

In May 1996, the veteran underwent a VA scars examination.  
The veteran complained of recurrent pilonidal cysts since the 
early 1960's and 1970's.  He reported that he had undergone 
six surgeries, two of which were for scarring of the 
pilonidal cysts.  The veteran presented with complaints of 
pain over the scar site. Physical examination showed a well-
healed and flesh-colored linear 10-centimeter, midline rectal 
scar.  There was some tenderness over the affected area. 
There were no keloid formations, adhesions, or herniations. 
There was also no inflammation, swelling, depression, 
limitation of vascular supply, or ulceration. Functioning of 
the area was decreased, although this was felt to be due to 
ankylosing spondylitis. The examiner diagnosed status post 
resection of pilonidal cyst with six total surgeries, with 
scar as delineated.

An April 1996 letter from Dr. DHP noted the veteran had a 
drain tube installed, just beneath the base of his spine due 
to the moderate size of a pilonidal cyst.  However, in July 
1996, the veteran underwent an excision of a recurrent 
pilonidal cyst with advancement flap repair at the Ohio State 
University Medical Center.  It was noted that the veteran had 
a 25-year history of recurrent pilonidal cysts, for which he 
had undergone several surgical excisions. 

VA outpatient treatment records dated in September 1996 
showed no significant infection post-operative.  An entry 
dated in October 1996 revealed the incision was healed.  
There was no drainage and the area was firm to palpation.  In 
December 1996, there again was no drainage noted.

In March 1997, the veteran had a large serum at the sacral 
area from the previous pilonidal cyst excision.  A rectal 
flap repair was performed.  VA outpatient treatment records 
dated in July 1997 indicate the cyst region was healed except 
for a greenish white scanty discharge.  There was no sign of 
infection.  Treatment notes dated in January 1998 indicate 
the veteran complained of a foul smelling drainage from the 
excision; however, the cyst excision site was well healed and 
no drainage was found. 

The veteran underwent a VA examination in September 1998.  
The veteran presented with subjective complaints of 
difficulty performing basic activities of daily living such 
as bathing, house cleaning and cooking, secondary to constant 
drainage of the cyst area and discomfort.  He also reported a 
constant low back and hip pain which he rated as a "10" on a 
scale of 1 to 10.  The examiner noted the last surgery was in 
March 1997. 

On physical examination, the veteran was found to have scar 
tissue in the area of the sacrum, which appeared to be well 
healed. There was no evidence of obvious drainage or 
infection.  There was slight erythema over the surgical 
wound, which again was noted to be well healed.  The skin was 
otherwise warm and moist.  Range of motion of the lower 
extremities was normal.  The veteran was able to extend the 
lumbar spine 10 degrees and to bend at about 75 degrees.  The 
examiner diagnosed the veteran with well-healed pilonidal 
cysts.  The examiner noted the veteran had significant 
subjective pain and discomfort secondary to tissue trauma 
associated with surgery as well as chronic drainage from the 
cyst. However, he indicated that no drainage was appreciated 
during the examination.

The examiner concluded that the veteran's current disability 
in regards to the pilonidal cyst appeared to be associated 
with that of chronic pain associated with the tissue trauma 
from multiple surgeries and from chronic drainage from the 
cyst, which was not appreciated on examination.  The examiner 
further opined that there was no connection between the 
veteran's pilonidal cyst and his ankylosing spondylitis, lung 
disorders, cardiovascular disorder, or his degenerative joint 
disease, as alleged by the veteran.

In February 1999, a VA spine examination was performed.  The 
veteran indicated that he had low back pain related to his 
pilonidal cyst.  The examiner found the expressions of pain 
upon range of motion studies were not consistent with 
examination findings. The veteran was diagnosed with 
degenerative arthritis of the cervical, thoracic, and lumbar 
spine, which the examiner opined was unlikely caused by the 
pilonidal cyst surgical interventions.

In February 1999, the veteran also underwent a VA digestive 
conditions examination.  At that time, the examiner again 
noted a history of multiple excisions and revisions of a 
pilonidal cyst, with the most recent surgery having occurred 
in March 1997. The veteran stated that he had developed back 
and hip pain, which he believed, was related to these 
surgeries.  On physical examination, the examiner noted the 
presence of an irregular tender scar at the site of pilonidal 
cyst surgery, with the tenderness radiating out in a star- 
like pattern.  There was erythema of the inferior portion of 
the 2-inch central scar.  There was also tightness of the 
skin in the area of the 2-inch central scar.  A pinpoint hole 
was noted adjacent to the newest scar on the left side, 
although there was no active drainage and no expressible 
drainage. The examiner diagnosed the veteran with a pilonidal 
cyst, multiple surgical procedures, with a tender scar with 
mild drainage.  The examiner also diagnosed irritable bowel 
syndrome and anal fissures, but opined that they were 
unlikely secondary to the pilonidal cyst and subsequent 
surgical repairs.

VA outpatient treatment records dated in December 1997 and 
June 2000 show a well-healed scar of the coccyx area.  There 
was erythema and tenderness to light palpation in the rectal 
area. 

Also of record is a statement dated in October 1999 from Dr. 
TJH.  He noted that the veteran has had a problem with an 
infected pilonidal cyst that has caused him some significant 
distress over the years.  On physical examination, the 
examiner found a tender scar along the medial aspect of the 
buttocks to the left of the midline and through a portion of 
the scarred area over the pilonidal cyst.  He observed that 
there appeared to be some fluctuance just beneath the skin, 
and questioned whether there was an active process going on.  
No diagnosis was rendered.  The evaluation was essentially a 
referral to another physician for further evaluation.

A December 1999 letter from Dr. TJH revealed there was no 
evidence of involvement in the bone with infection in the 
area of the pilonidal cyst.  There was also no evidence of 
any neurological deficit or inflammatory process involving 
the nervous system. 

The veteran's pilonidal cyst has been rated by analogy under 
the criteria for rating disorders of the skin.  The Board has 
considered rating the veteran's service-connected residuals 
of a pilonidal cyst under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran has complained primarily of constant pain at the 
site of the scar and constant drainage. The Board finds that 
these complaints are provided for in the current 30 percent 
rating.  However, the Board would note that the veteran's 
cyst area showed no drainage on the most recent VA 
examinations. While the February 1999 VA examiner diagnosed 
the veteran with a tender scar with mild drainage, there was 
no drainage found upon physical examination.

The Board is cognizant that the veteran has undergone 
multiple surgeries for treatment of his recurrent cyst.  
While photographs submitted by the veteran do show that the 
scar is rather large and unsightly, the Board finds that 
given the location of the scar and the fact that the scar 
itself has been repeatedly found to be "well-healed," the 
Board finds that it is not "exceptionally repugnant."  
Therefore, the Board finds that the veteran's pilonidal more 
closely approximates the level of severity contemplated by a 
30 percent rating under Diagnostic Code 7819-7806, 
particularly since it is characterized by exudation over an 
extensive area.  However, there is no evidence that the scar 
has any ulceration or extensive exfoliation or crusting, nor 
does the cyst or the surgical scars cause any systemic or 
nervous manifestations, to warrant an increased 50 percent 
rating. 

The Board has also considered and determined that the veteran 
is not entitled to a rating under the provisions of 
Diagnostic Code 7800, as his surgical scars are not located 
on his head, face, or neck.  Similarly, his scars are not the 
result of second or third degree burns, as is contemplated by 
Diagnostic Code 7801 and Diagnostic Code 7802.  In addition, 
the evidence does not show that the scar limits the function 
of any body part, specifically the low back, as contemplated 
by Diagnostic Code 7805, although the Board notes the veteran 
has been assigned a separate 20 percent evaluation for damage 
to Muscle Group XX.

From August 30, 2002, the objective medical evidence of 
record does not indicate that the veteran's residuals of a 
pilonidal cyst are productive of dermatitis or eczema over 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected; or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118 (2005).  

Private medical records from Our Lady of Bellefonte Hospital 
found an overlying extensive scar in a star shaped pattern 
approximately an inch and a half in diameter.  The examiner 
noted the veteran complained of exquisite tenderness of the 
coccyx and terminal sacrum.  The skin was fully mobile over 
the bony prominence of the distal sacrum and coccyx.  There 
was no direct skin adhesions to the bone noted.  There was 
also no fluctuance, which would suggest an abscess, or 
drainage at the sinuses.  There was no redness or increased 
warmth.  A bone scan ruled out evidence of a septic process. 

A November 2002 treatment note from Dr. DPH notes the 
presence of a dense scar that was attached intimately to the 
periosteum of the terminal sacrum and coccyx.  The 
possibility of a proximal based composite rotation skin graft 
was discussed, but there is no indication that this procedure 
has been performed.  Dr. DPH indicated there was no evidence 
of any recent drainage, inflammatory change, or local 
fluctuance. 

VA outpatient treatment records dated in September 2004 show 
the veteran had a surgical consult.  The scar tissue was 
thick and puckered measuring 2 to 3 inches long and about 1.5 
inches wide.  There was no breakage in scar tissue. There was 
also no inflammation, cellulites, or any problem except when 
the veteran sat, causing the scar to stretch and produce 
pain.  While the veteran complained of a greenish drainage 
from the cyst in January 2005, none was appreciated upon 
examination.  The scar was well healed, with some vague 
tenderness present in the lower back sacral area.  An entry 
dated in February 2005 indicated there was no drainage from 
the cyst.  
 
As noted above, the pilonidal cyst scar does not cover more 
than 40 percent of the veteran's entire body and is not in an 
exposed area.  38 C.F.R. § 4.118, Diagnostic Code 7806.  
Further, the scar does not cover an area or areas, other than 
the head, face, or neck, exceeding 144 square inches (929 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801  In September 
2004, the scar measured only 2 to 3 inches long and about 1.5 
inches wide.  

In sum, neither during the period prior to August 30, 2002, 
nor subsequent thereto, when applying the appropriate 
schedular criteria, does the veteran's residual of a 
pilonidal cyst give rise to an initial rating in excess of 30 
percent disabling.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  At present, however, there is no basis 
for assignment of an evaluation other than those noted above, 
to include "staged ratings."  See Fenderson, 12 Vet. App. 
at 126. 
 
Extraschedular Evaluation

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant compensation benefits on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, 
although the veteran has undergone multiple corrective 
surgeries for his cyst, the last surgery was in March 1997.  
The Board notes the veteran was assigned a 100 percent 
convalescent rating from July 1996 to February 1998 under the 
provisions of 38 C.F.R. § 4.30.  

The veteran has not presented evidence that residuals of a 
pilonidal cyst by itself have markedly interfered with 
employment.  As noted in the Introduction, the Board has 
referred the veteran's TDIU claim to the RO for appropriate 
action.  The assigned 30 percent rating adequately 
compensates the veteran for the nature and extent of severity 
of his residuals of a pilonidal cyst.  Having reviewed the 
record 
with these mandates in mind, the Board finds no basis for 
further action on this matter.


ORDER

An initial rating in excess of 30 percent for residuals of a 
pilonidal cyst is denied.



	                        
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


